Citation Nr: 0911506	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-34 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for aggravation of the 
Veteran's pre-existing thoracic scoliosis, claimed as a back 
injury.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1997 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June and October 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied entitlement 
to the benefit currently sought on appeal.


FINDING OF FACT

The Veteran's pre-service thoracic scoliosis increased in 
severity beyond its natural progress during his active 
military service, resulting in chronic symptoms of thoracic 
back pain.  


CONCLUSION OF LAW

Upper thoracic scoliosis was aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The agency of original jurisdiction (AOJ) has a duty to 
notify and assist the Veteran under 38 U.S.C.A. § 5103 (West 
2002 & Supp. 2007) and 38 C.F.R. § 3.159 (2008).  As will be 
discussed below, the Board finds that service connection for 
thoracic scoliosis is warranted, conferring a full grant of 
the benefit sought.  Therefore, a full discussion of whether 
VA met these duties is not needed as no prejudice can flow to 
the Veteran from any notice or assistance error.  
Nonetheless, the record reflects that in correspondence dated 
in April 2006, the AOJ provided adequate notice of the 
information and evidence necessary to substantiate the claim 
for service connection, to include the process by which 
initial disability ratings and effective dates are 
established.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service Connection

The Veteran seeks service connection for residuals of a back 
injury; symptoms which he contends were incurred during 
military service.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 C.F.R. § 3.303 (2008); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of entry into service, or where 
clear and unmistakable evidence demonstrates that the disease 
or injury existed before acceptance and enrollment, and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 2002) (referred to as the presumption of soundness). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  When a pre-service disease or 
injury undergoes an increase in severity during service, the 
presumption of aggravation applies, and "clear and 
unmistakable" evidence is required to rebut such presumption.  
38 C.F.R. § 3.306(b) (2008).  The law further provides that 
the burden to show the absence of aggravation of a pre-
existing condition that has increased in severity during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the appeal, the benefit of the doubt is 
given to the appellant in resolving each such issue.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

In the present case, scoliosis was not listed as a defect 
noted at the time of the Veteran's entry into service.  See 
Enlistment examination, December 1996.  However, two VA 
medical examiners have reviewed the Veteran's medical history 
and opined that his thoracic scoliosis was most likely 
present prior to military service.  See VA medical opinion, 
November 2008;  see also VA examination, November 2007 
(identifying likely presence since adolescence).  

Nonetheless, the Board need not determine whether the 
presumption of soundness  applies in this case.  As there is 
competent medical evidence that the Veteran's scoliosis 
increased in severity during military service, service 
connection can be granted on the basis of that aggravation 
without regard to the date of onset of the condition.  
38 C.F.R. § 3.306 (2008).  

Specifically, a November 2008 advisory medical opinion 
requested by the Board states that it is highly likely that 
the Veteran's thoracic scoliosis pre-existed his military 
service, but was then aggravated by the conditions of that 
service, resulting in chronic symptomatology.  He then states 
that the Veteran's continuing symptoms "are similar to those 
from the time in the military and thus the mild impairment 
related to this is, more likely than not, related to his 
military service."  VA medical opinion, November 2008.  The 
reviewing physician proceeds by stipulating that his medical 
nexus opinion relates exclusively to the Veteran's symptoms 
related to the aggravation of his thoracic scoliosis.  Any 
symptoms related to the lumbar or cervical spine were 
explicitly found not to be attributable to the Veteran's 
military service.  VA medical opinion, November 2008.

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  Here, the medical opinion by VA's 
reviewing physician is credible because it is based on a 
thorough review of the claims file, including a comprehensive 
summarization of the service treatment records, and the 
examiner offered a reasonable medical basis for his 
conclusions.  

Based on the foregoing, and resolving any reasonable doubt in 
favor of the Veteran, the Board finds that his pre-existing 
thoracic scoliosis was as likely as not aggravated by 
military service.  Service connection for scoliosis of the 
upper thoracic spine is warranted.  


ORDER

Service connection for upper thoracic scoliosis is granted. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


